Exhibit 10.2

RESTRICTED STOCK AGREEMENT

 

             THIS AGREEMENT, made effective as of this 9th day of March, 2001,
by and between PW Eagle, Inc., a Minnesota corporation (the “Company”), and N.
Michael Stickel (“Employee”).

W I T N E S S E T H:

             WHEREAS, Employee on the date hereof is the Senior Vice President –
Sales and Marketing of the Company; and

             WHEREAS, the Company wishes to provide Employee the opportunity to
obtain a greater equity interest in the Company by granting Employee certain
performance-based cash bonuses in the form of restricted stock; and

             WHEREAS, the Company’s Board of Directors has authorized the grant
of restricted stock awards to Employee pursuant to this Agreement;

             NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

             1.          Restricted Stock Award.  The Company hereby grants to
Employee a restricted stock award of 25,000 shares of the Company’s Common
Stock, subject to the terms of this Agreement.  The Company shall cause to be
issued a stock certificate representing such shares of Common Stock in
Employee’s name, and the Company shall hold such shares until such time as the
risks of forfeiture described in Section 2 have lapsed.  Until such risks of
forfeiture have lapsed or the shares subject to such restricted stock award have
been forfeited pursuant to Section 2 below, Employee shall be entitled to vote
the shares represented by such stock certificates and shall receive all
dividends attributable to such shares, but Employee shall not have any other
rights as a shareholder with respect to such shares.

             2.          Vesting of Restricted Stock.

                           a.          The shares of Common Stock subject to the
restricted stock award shall remain forfeitable until vesting according to the
following schedule (the “vesting date”):

Vesting Date

--------------------------------------------------------------------------------

Cumulative
Percentage of Shares Vested

--------------------------------------------------------------------------------

    March 9, 2004 20% March 9, 2005 50% March 9, 2006 100%

If Employee’s employment with the Company is terminated for any reason,
including Employee’s voluntary resignation or retirement but excluding death or
total disability, at any time prior to the vesting date for the restricted stock
award, Employee shall immediately forfeit all shares of Common Stock subject to
such award that have not vested.  If Employee’s employment is terminated by
death or total disability prior to the vesting date for the restricted stock
award, all risks of forfeiture on the shares of Common Stock subject to such
award shall immediately lapse.

                           b.          At such time as the risks of forfeiture
on such restricted stock award lapse, the certificates representing the shares
of Common Stock shall be distributed to Employee.  If the shares are forfeited,
the certificates representing such shares shall be cancelled.

             3.          Change of Control.  Notwithstanding anything in this
Agreement to the contrary, all risks of forfeiture applicable to Employee’s
restricted stock awards shall immediately lapse upon a “change of control.”  For
purposes of this Section 3, a “change of control” shall mean the occurrence of
any of the following events: (i) all or substantially all of the Company's
assets, on a consolidated basis, are sold as an entirety to any person or
related group of persons or there shall be consummated any consolidation or
merger of the Company (A) in which the Company is not the continuing or
surviving company (other than a consolidation or merger with a wholly-owned
Subsidiary in which all shares of Common Stock outstanding immediately prior to
the effectiveness thereof are changed into or exchanged for the same
consideration) or (B) pursuant to which the Common Stock would be converted into
cash, securities or other property, in any case, other than a sale of assets or
consolidation or merger of the Company in which the holders of the Common Stock
immediately prior to the sale of assets or consolidation or merger have,
directly or indirectly, at least a majority of the Common Stock of the
transferee or continuing or surviving company immediately after such sale of
assets or consolidation or merger, (ii) any "person" (as such term is used in
Sections 13(d) and 14 (d) of the Exchange Act) other than the Spell Group, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 of the
Exchange Act provided that such person shall be deemed to have "beneficial
ownership" of all shares that such person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the outstanding voting
securities of the Company; or (iii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board cease for
any reason to constitute a majority of the Board, then in office.

             4.          General Provisions.

                           a.          Employment; Rights as Shareholder.  This
Agreement shall not confer on Employee any right with respect to continuance of
employment by the Company, nor will it interfere in any way with the right of
the Company to terminate such employment.

                           b.          Securities Law Compliance.  Employee may
be required by the Company, as a condition of the effectiveness of any
restricted stock award, to agree in writing that all Common Stock subject to
such awards shall be held, until such time that such Common Stock is registered
and freely tradable under applicable state and federal securities laws, for
Employee’s own account without a view to any further distribution thereof, that
the certificates for such shares shall bear an appropriate legend to that effect
and that such shares will be not transferred or disposed of except in compliance
with applicable state and federal securities laws.


                           c.          Mergers, Recapitalizations, Stock Splits,
Etc.  In the event of an increase or decrease in the number of shares of Common
Stock resulting from a subdivision or consoli­dation of shares or the payment of
a stock dividend or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company, the
number of shares of Common Stock subject to each outstanding restricted stock
award shall be adjusted by the Board to reflect such change.  Additional shares
which may be credited pursuant to such adjustment shall be subject to the same
restrictions as are applicable to the shares with respect to which the
adjustment relates.

                           d.          Shares Reserved .  The Company shall at
all times during the term of Employee’s restricted stock awards reserve and keep
available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.

                           e.          Withholding Taxes .  In order to provide
the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it as from the grant of restricted stock
awards to Employee under this Agreement and to permit the Company to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to insure that, if necessary, all
applicable federal or state payroll, income or other taxes are withheld from any
amounts payable by the Company to Employee.  If the Company is unable to
withhold such federal and state taxes, for whatever reason, the Employee hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law prior to the
transfer of any certificates for the shares of Common Stock subject to such
restricted stock awards.

                           f.           Amendment; Waiver .  This Agreement may
not be modified, amended or waived in any manner except by an instrument in
writing signed by both parties hereto.  The waiver by either party of compliance
with any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

                           g.          Supersedes Previous Agreements.  This
Agreement supersedes all prior or contemporaneous negotiations, commitments,
agreements (written or oral) and writings between the Company and Employee with
respect to the subject matter hereof.  All such other negotiations, commitments,
agreements and writings will have no further force or effect, and the parties to
any such other negotiation, commitment, agreement or writing will have no
further rights or obligations thereunder.

                           h.          Governing Law .  All matters affecting
this Agreement, including the validity thereof, are to be governed by,
interpreted and construed in accordance with the laws of the State of Minnesota.


                           i.           Notices.  Any notice hereunder by either
party to the other shall be given in writing by personal delivery, by telecopy
(with confirmation of transmission) or by certified mail, return receipt
requested.  If addressed to Employee, the notice shall be delivered or mailed to
Employee at the address specified under Employee’s signature hereto, or if
addressed to the Company, the notice shall be delivered or mailed to the Company
at its executive offices to the attention of its President.  A notice shall be
deemed given, if by personal delivery or by telecopy, on the date of such
delivery or, if by certified mail, on the date shown on the applicable return
receipt.

                           j.           Headings .  The headings of Sections and
paragraphs herein are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.

                           k.          Scope of Agreement .  This Agreement
shall bind and inure to the benefit of the Company and its successors and
assigns and of Employee and his successors.

 

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed on the day and year first above written.

  PW EAGLE, INC.   (the “Company”)           By: /s/ Roger R. Robb

--------------------------------------------------------------------------------

     Its: Chief Financial Officer

--------------------------------------------------------------------------------

              /s/ N. Michael Stickel


--------------------------------------------------------------------------------

  N. Michael Stickel   (“Employee”)         Address: PW Eagle, Inc.


--------------------------------------------------------------------------------

    1550 Valley River Drive


--------------------------------------------------------------------------------

    Eugene, Oregon 97401


--------------------------------------------------------------------------------

 